DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/11/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka (Pub No 20090304007) in view of newly cited prior art Liu (Pub No 20120314593) to teach the amended limitation of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 10, 11-14, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Liu (Pub No 20120314593).

Regarding claim 1 and 11,
 	Tanaka teaches 
 	At least one network interface; (interface para [0053])
 	At least one processing unit; (processor para [0054])
 	At least one main memory; (storage para [0069])

 	At least one non-transitory computer readable medium storing program instructions executable by the at least one processing unit;
 	a method for transmitting data packets of a data session through a connection at a network node, comprising the steps of: 
	a. determining a number of possible connections; (interpreted as enable load balancing, multiple paths need to be provided. In one embodiment, multiple paths are provided by way of virtual networks, see para [0008]).
 	b. receiving data packets from a sending device; (interpreted as Suppose that an MPLB 702, and more specifically, the communication manager 802 of the MPLB 702, receives a TCP/IP or a UDP/IP packet from an external component. This packet may be received from a node coupled to the MPLB 702, from an external switch that has forwarded the packet to the MPLB 702, or from some other external network component., see para [0038]) and detecting, based on satisfying at least one match, whether the data packets belong to a new data session wherein the data packets are destined for a receiving device;  (interpreted as  Once the flow label is derived, the path selection manager 804 determines whether other packets having this flow label have been processed before. In one embodiment, to make this determination, the path selection manager 804 determines whether there is an already existing flow data structure associated with this flow label, see para [0080].)
 	c. when a data packet in the data packets belonging to the new data session and the data is a first in the new data session and the data packet is in the data packets received at step (b): (interpreted as path selection manager 804 derives a flow label for the packet, see para [0080], also see If there is no currently existing flow data structure associated with the derived flow label, then the path selection manager 804 creates a new flow data structure, see para [0082]. Wherein the packet being the first with its flow label is the first in sequence of a new data session.) 
 	 	i. creating a number of first-evaluation packets; (interpreted as composing the latency request packet, see para [0136]); wherein each evaluation packet in the number of evaluation packets comprises a payload of the data packet, a destination address of the data packet, and a destination port number of the data packet. (interpreted as (2) a destination address (in the current example, the destination address may be the address of MPLB 702(P) or the address of node P, which is the destination of the flow packets), see para [0129]. See payload 406 fig. 4a-4c. See port para [0037]).
 	  	ii. sending the number of the evaluation packets to respectively through the possible connections; (interpreted as After composing the latency request packet, the path selection manager 804 forwards the packet to the communication manager 802 (FIG. 8) of MPLB 702(A), which in turn, sends the packet into the network 300, see para [0136]).
 		iii. evaluating performance of each possible connection in the possible connections to the receiving device; (interpreted as Information on current traffic conditions may be provided to the path selection manager 804 by a central traffic monitoring component (not shown) or may be derived based upon information gathered by the path selection manager 804, see para [0073]).
 		iv selecting, based on a the performance of each possible connection, one possible connection in the possible connections according to a connection selection criteria; wherein the one possible connection is a selected connection assigned to the new data session (interpreted as For example, the path selection manager 804 may select the VLAN with the path that is currently experiencing the lowest traffic load, or the VLAN with the path that currently has the most available capacity for carrying traffic. The path selection manager 804 may also select the VLAN with the path that has the lowest current latency, see para [0073]).
 	 	v. transmitting the data packet to the destination through the selected connection; (interpreted as The switches in the network 300 thereafter use the VLAN information in the packet to switch the packet through the network 300 along the selected path, see para [0074])
 	d. when one or more data packets in the data packets belong to the new data session: 
 		i. transmitting further data packets in data packets to the destination through the selected connection. (interpreted as The switches in the network 300 thereafter use the VLAN information in the packet to switch the packet through the network 300 along the selected path, see para [0074]).
 	However Tanaka does not teach v. setting a differentiated services code point (DSCP) value;
 	d. resetting the DSCP value;

 	Liu teaches v. setting a differentiated services code point (DSCP) value; (interpreted as In step 503 the data packet is received by a first hop device, e.g., edge router 405. Edge router 405 is the first node within network 403 to receive the packet, and thus may set the traffic class (DSCP marking) internal to the network 403, for example, based on the first 6 bits of the modified flow label 301, e.g., based on the QoS field 303, see Liu para [0030])
 	d. resetting the DSCP value; (interpreted as Each time that packet enters a new administrative domain--e.g., a separate network under control of the same or a different operator--the network operator resets the DSCP (Traffic Class) based on the QoS field 303 of the modified flow label 301, see Liu para [0034])
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka with the DSCP values taught by Liu to provide to notify receiving devices for handling traffic thereby prioritizing the appropriate packets.

Regarding claim 3 and 13,
 	Tanaka in view of Liu teaches method of claim 1, further comprising the step of: when one or more data packets in the data packets are not satisfied with the match condition, transmitting the one or more data packets through any connection in the number of connections. (interpreted as path selection manager 804 derives a flow label for the packet, see para [0080], also see If there is no currently existing flow data structure associated with the derived flow label, then the path selection manager 804 creates a new flow data structure, see Tanaka para [0082].)

Regarding claim 4 and 14,
 	Tanaka in view of Liu teaches method of claim 1, wherein the steps (c) and (d) is performed if a first data packet of the data packets satisfies the at least one match condition. (interpreted as After the packet is updated, it is sent by the communication manager 802 into the network 300. The switches in the network 300 thereafter use the address and VLAN information in the packet to switch the packet through the network 300. In this manner, the MPLB 702 implements path selection and load balancing on a TCP/IP or UDP/IP type of packet., see para [0076]); and 
 	the one possible connection selected at step (c)(iv) is a connection with lowest latency in the number of possible connections. (interpreted as The path selection manager 804 may also select the VLAN with the path that has the lowest current latency, see Tanaka para [0073]).

Regarding claim 6 and 16,
 	Tanaka in view of Liu teaches method claim 1, wherein the data packets are satisfied with the at least one match condition, the data packets belong to the new data session; and when the data packets are not satisfied with the at least one match condition, the data packets do not belong to the new data session. ;  (interpreted as  The switches in the network 300 thereafter use the VLAN information in the packet to switch the packet through the network 300 along the selected path, see Tanaka para [0074]). Once the flow label is derived, the path selection manager 804 determines whether other packets having this flow label have been processed before. In one embodiment, to make this determination, the path selection manager 804 determines whether there is an already existing flow data structure associated with this flow label, see para [0080]) 

Regarding claim 7 and 17,
 	Tanaka in view of Liu teaches methods of claim 1, wherein: the performance of each possible connection is evaluated at step (c)(iii) according to at least one of: a throughput, error rates, a packet latency, a packet jitter, a symbol jitter, a quality of service, a security, a coverage area, a bandwidth, a bit error rate, a packet error rate, a frame error rate, a dropped packet rate, a queuing  delay, a round trip time, a capacity, a signal level, an interference level, a bandwidth delay product, a handoff delay time, a signal-to-interface ratio, and a signal-to-noise ratio; and connection selection criteria is based on at least one of: latency of the number of possible connections with the receiving device, bandwidth availability of the number of possible connections with the receiving device, a location, a number of data sessions, a number of hops, a time, network performance information, geographical information, and tariffs (interpreted as For example, the path selection manager 804 may select the VLAN with the path that is currently experiencing the lowest traffic load, or the VLAN with the path that currently has the most available capacity for carrying traffic. The path selection manager 804 may also select the VLAN with the path that has the lowest current latency, see Tanaka para [0073]).

Regarding claim 10 and 20,
 	Tanaka teaches method of claim 1, wherein the possible connections include at least one aggregated end-to-end connection.(interpreted as The STP ensures that there is no more than one path between each pair of nodes so that the network 100 is "loop-free". If an STP is applied to the network 100 of FIG. 1 with switch a being designated as the root switch, then the link configuration shown in FIG. 1 may result, where links 1, 2, and 6 (shown in solid lines) are put into a forwarding state, and links 3, 4, and 5 (shown in dashed lines) are blocked, see Tanaka para [0035]).
 	the selected connection at step (c)(iv) is one of, a wide area network (WAN)an access connection, a logical connection, an end-to-end connection, or the at least one aggregated end-to-end connection. (interpreted as The switches are connected to each other by links 1 through 6. Coupled to each switch are two end nodes, see Tanaka para [0034]).

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Liu (Pub No 20120314593) and Khanna (Pat No 8369220) and Lee (Pub No 20120147744).

Regarding claim 2 and 12,
 	Tanaka in view of Liu teaches the method of claim 1, 
	the at least one match condition is based on a least one of a session identifier, an address of the sending device, a port number of the sending device, an address of the receiving device, and a port number of the receiving device; and (interpreted as For example, all packets having the same destination address may be associated with the same flow. All packets of the same type may be associated with the same flow. All packets carrying the same type of traffic may be associated with the same flow, see Tanaka [0110])
 	the number of evaluation packets created at step (c)(i) is based on the number of possible connections (interpreted as This process may be repeated to take into account multiple current one-way latency values from each of the paths provided by VLAN's 2-4. As can be seen, this AOWL is computed based upon one-way latency values from the various paths. Hence, it does not reflect the "average" one-way latency of any one path but rather the "average" one-way latency of the multiple paths. Consequently, it is an aggregate AOWL value for the multiple paths, see Tanaka para [0177]).
 	However does not teach the sending of the number of the evaluation packets at step (c)(ii) is performed for a first predefined time period;
 	the transmitting of the further data packets in the data packets at step (d) is performed for a second predefined time period; 
 	Khanna teaches the sending of the number of the evaluation packets at step (c)(ii) is performed for a first predefined time period (interpreted as FIG. 5, a TCP flow throughput measurement can be made every t.sub.m period, where t.sub.m is some predefined time value, see col 8 lines 45-50)
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Liu with the DSCP value as taught by Khanna to use predetermined periods to prevent the devices from performing the task indefinitely.
 	However they do not teach the transmitting of the further data packets in the data packets at step (d) is performed for a second predefined time period;
 	Lee teaches the transmitting of the further data packets in the data packets at step (d) is performed for a second predefined time period; (interpreted as In yet another example, the SLA may specify a maximum session time (e.g., M_ST) that is permitted with respect to the particular traffic. Based on the maximum session time, TDP policer 500 may set a session threshold that corresponds to the maximum session time. In still another example, the SLA may specify a maximum quantity of interval violations (e.g., M_IV) that is permitted with respect to the particular traffic. Based on the maximum session time, TDP policer 500 may set a session threshold that corresponds to the maximum session time, see para [0066]).
  	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Liu  and Khanna with the a second time period as taught by Khanna to use predetermined periods to prevent the devices from performing the task indefinitely and allow other processes to occur.


Claim 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Liu (Pub No 20120314593) and Zavalkovsky (Pat No 7096260).

Regarding claim 5 and 15,
 	Tanaka in view of Liu teaches method of claim 1, however does not teach wherein the data packets are received at step(b) through a local area network (LAN) interface of the network node; and
 	 the at least one match condition is based on differentiated services code point (DSCP) value. 
 	Devereux teaches wherein the data packets are received at step(b) through a local area network (LAN) interface of the network node; (see col 7 line 1-4)
 	wherein the at least one match condition is based on DSCP value. (interpreted as Thus, the actual forwarding behavior that is applied to a particular flow is determined not only by the color of a particular flow (i.e., GOLD, SILVER, BRONZE, etc.), but also by the number of active flows that are currently associated with the same color (i.e., having packets with the same DSCP value), see col 4 para 49-55)
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Liu with the DSCP value as taught by Devereux to allow higher priority packets.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Liu (Pub No 20120314593) and Fan (Pub No 20120099587).

Regarding claim 8 and 18,
 	Tanaka in view of Liu teaches methods of claim 1, however does not teach further comprising: classifying, based on conditions, the number of possible connections into a plurality of groups; and
 	wherein the conditions are based on at least one of,  performance metric,  service provider, usage metric,  location, time,  usage price, security,  user, Internet Protocol address range, communication protocol, communication technology, application, and device
 	Fan teaches further comprising: classifying, based on conditions, the number of possible connections into a plurality of groups; and 
		wherein the conditions are based on at least one of,  performance metric,  service provider, usage metric,  location, time,  usage price, security,  user, Internet Protocol address range, communication protocol, communication technology, application, and device
 (interpreted as for each route, a route performance metric can be determined for that route, such that said routes can be ranked in terms of said route performance metric, and such that on occasion that a source node requires a message to be forwarded to a destination node, a route can be selected in order of preference, see para [0043])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Liu with the performance metrics as taught by Fan to rank path/route for organizing routes.

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Liu (Pub No 20120314593) and Hsin (Pub No 20110019556).

Regarding claim 9 and 19,
 	Tanaka in view of Liu teaches method of claim 1, wherein step (c)(iii) is performed based on respective arrival time of acknowledgement packets receiving by the network node; 
 	the acknowledgement packets are acknowledgments from the receiving device responding to the number of evaluation packets sent at step (c)(ii); (interpreted as This latency request packet may comprise an initial timestamp provided by a first clock of the first component. When the second component receives this latency request packet, it sends a latency response packet back to the first component. This latency response packet may comprise one or more timestamps provided by a second clock of the second component. When the first component receives this latency response packet, it may obtain a received timestamp from the first clock. Based upon the various timestamps, the first component determines a one-way latency for the particular path and/or a roundtrip latency. In one embodiment, the first component repeats this process to obtain a plurality of latency values for the particular path. With these latency values, it is possible to derive one or more latency variation values. Based on the latency values and the latency variation value(s), it is possible to determine how congested the particular path currently is, see para [0016]. Acknowledgment packet is interpreted as the latency response packet.)
 
 	However does not teach at least based on at least one match condition is based on a result of deep packet inspection ; 
 	Hsin teaches at least based on at least one match condition is based on a result of deep packet inspection;  (interpreted as that a deep packet inspection reveals that the packet matches a known QoS traffic pattern (element 550), an embodiment may add a new filter entry for the QoS traffic flow, such as by adding the 5-tuple data of the packet to a filter table (element 545), see para [0064])
 	
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Liu with the arrival time as taught by Hsin since it would have been known in the art to use arrival time in calculating delay in communication links.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461